LEW, Justice.
The appellants brought the suit in trespass to try title to the lands described in the petition. The appellee Will Starr, who was a defendant, made application for severance as to all defendants and M. C. Bell, and trial separately as to the 94.84 acres of land in suit. The court granted a severance, and the case wás tried as between the plaintiffs and Will Starr only as respects the tract of land mentioned.
After hearing the evidence, the court peremptorily instructed the jury to return a verdict in favor of the defendant, and judgment was accordingly entered that the plaintiffs take nothing and the defendant Will Starr recover the title and possession of the 94.84 acres of land and his title be quieted.
The chief controversy seems to have been as to whether the husband qualifying as community administrator may convey community property, though there be no community debts. This question has been settled in the case of Brunson v. Yount-Lee Oil Co. (Tex. Civ. App.) 32 S.W.(2d) 893, and recently affirmed on writ of error to the Supreme Court. 56 S.W.(2d) 1073.' The appellant, although not filing briefs, would be considered as admitting that the ruling above mentioned is decisive of the appeal. The appellee is entitled to have the judgment affirmed under rule 39 for Courts of Civil Appeals.
The judgment is affirmed.